Citation Nr: 0922331	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-13 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for frostbite, bilateral 
feet, also claimed as peripheral neuropathy (peripheral 
neuropathy of the lower extremities).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1958 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran presented sworn testimony in support of his 
appeal during a November 2008 hearing at the RO before the 
undersigned acting Veterans Law Judge.  

The case was previously remanded in December 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was exposed to cold weather during service and 
has peripheral neuropathy of the right and left lower 
extremities as a result of that exposure.


CONCLUSION OF LAW

Peripheral neuropathy of the right lower extremity was 
incurred in active service.  38 U.S.C.A. §§ 1131, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

Peripheral neuropathy of the left lower extremity was 
incurred in active service.  38 U.S.C.A. §§ 1131, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
peripheral neuropathy of the right and left lower 
extremities, which represents a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to 
notify and assist is necessary.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Veteran reports that he sustained frostbite injury to his 
feet during his period of active duty service in Germany in 
1959.  He has submitted a statement from a fellow service 
member who recalls the Veteran spending a cold night in an 
APC (armored personnel carrier) with damp boots, no heat and 
no room to move. The fellow service member further recalls 
that the Veteran was stiff and bitterly complaining about his 
frozen feet when the Veteran emerged from the APC the next 
morning and he continued to complain about his feet for the 
remainder of their tour together in Germany.

Private treatment records and medical statements from March 
2000 to December 2007 have been obtained.  Nerve conduction 
studies in 2000 revealed peripheral neuropathic changes.  In 
August 2005, the Veteran complained of burning in his feet 
and later explained to his private physician that he suffered 
from frostbite while in service.  In April 2006, the 
Veteran's private physician, P. Bucchel, M.D., noted that the 
Veteran had a moderately severe distal peripheral 
polyneuropathy in both lower extremities.  He opined that it 
was possible that the Veteran's diabetes was a contributing 
culprit, but believed that the most likely etiology may well 
had been the frostbite, which the Veteran suffered in service 
in Germany.  He further stated that this type of frostbite 
injury sensitizes/damages the nerves, which may result in 
neuropathy like this much later in life.  A December 2007 
statement from J. Beal, III, M.D. notes that the Veteran has 
complained of pain in his feet.  These changes have been 
related to his frostbite injury 50 years previously as well 
as to a contributing factor of diabetes. 

The VA treatment records from December 2005 to April 2008 
also show continuous complaints of burning foot pain.  
Numerous times the Veteran's peripheral neuropathy of the 
lower extremities was noted to be due to frostbite in the 
military as well as diabetes.   He estimated his pain to be 
eight on the scale of 10, 10 being the worst possible pain.  
He stated that he had no sensation from his heels to half way 
his shins, and decreased position sense and stability on 
standing.  He further complained of trouble walking due to 
pain, numbness and tingling in his feet.  Although the 
prescribed medication helped to alleviate some pain, the 
Veteran continued to describe his pain as severe.  

In addition, the Veteran submitted April 2006 and November 
2007 lay statements in which the drafters attributed the 
Veteran's complaints to his in-service frostbite injury.  The 
Board conceded that the Veteran suffered from frostbite while 
in service. 

In his November 2008 hearing, the Veteran testified to the 
incidents in service that he believes to have caused his 
frostbite and led to a current diagnosis of peripheral 
neuropathy of the lower extremities.  

The Veteran underwent a VA examination in February 2009.  The 
examiner opined, based on the supposition that the Veteran 
suffered from a frostbite in service and the fact that 
peripheral neuropathy symptoms preexisted the Veteran's 
diabetes, that it is most likely that the Veteran's 
peripheral neuropathy was related to his frostbite injury as 
Dr. Bucchel noted in his letter.

As the Veteran's current disability has been determined to be 
consistent with frostbite in service, the Board finds that 
service connection for peripheral neuropathy of the lower 
extremities is warranted.  In this case, service incurrence 
has been shown by satisfactory lay evidence, consistent with 
the circumstances, conditions, or hardships of military 
service.  There are clear records that the Veteran suffered 
from frostbite due to extremely cold temperatures and wearing 
damp shoes.  Thus, it is more likely than not that his 
current disability, which has been described as peripheral 
neuropathy of the lower extremities, was sustained as a 
result of these circumstances.

As the preponderance of the evidence is in favor of the 
appellant's claim, service connection for peripheral 
neuropathy of the lower extremities is warranted.  The 
benefit-of-the-doubt rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the right 
lower extremity is granted.

Service connection for peripheral neuropathy of the left 
lower extremity is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


